Citation Nr: 9903951	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  94-43 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for degenerative 
disease of the cervical spine.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an increased rating for bilateral 
temporomandibular joint (TMJ) dysfunction as a residual of 
jaw dislocation, with neck pain and limited motion, currently 
rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from October 1973 to October 
1976.  These matters come to the Board of Veterans' Appeals 
(Board) from a March 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  In that rating decision the RO denied entitlement 
to service connection for neck dysfunction, Eagle's syndrome, 
hearing loss, and tinnitus as secondary to TMJ dysfunction, 
and denied entitlement to a disability rating in excess of 
10 percent for TMJ dysfunction.  The veteran perfected an 
appeal of that decision.

During a January 1995 hearing the veteran withdrew his appeal 
on the issue of entitlement to service connection for Eagle's 
syndrome, and the Board finds that the issue is no longer 
within its jurisdiction.  See Hamilton v. Brown, 39 F.3d 1574 
(Fed. Cir. 1994) (a notice of disagreement ceases to be valid 
if withdrawn).  

In an October 1995 rating decision the RO granted service 
connection for neck pain transference as secondary to TMJ 
dysfunction.  Subsequent medical evidence indicated that the 
veteran had degenerative disease of the cervical spine, for 
which service connection was claimed in December 1996.  In an 
October 1997 rating decision the RO denied entitlement to 
service connection for degenerative joint disease of the 
cervical spine.





This case was previously before the Board in April 1998, at 
which time it was remanded to the RO for additional 
development and to allow the veteran the opportunity to 
perfect an appeal of the denial of service connection for 
degenerative disease of the cervical spine.  The development 
has been completed, and the veteran perfected an appeal of 
the RO's October 1997 rating decision.  The case has been 
returned to the Board for consideration of the merits of the 
veteran's appeals.  

The issue of entitlement to service connection for 
degenerative disease of the cervical spine will be addressed 
in the remand portion of this decision.  The Board finds that 
the issue of entitlement to an increased rating for TMJ 
dysfunction is inextricably intertwined with the issue of 
entitlement to service connection for degenerative disease of 
the cervical spine, in that the evaluation of disability 
arising from TMJ dysfunction includes the evaluation of neck 
pain.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two or more issues are inextricably intertwined if one claim 
could have significant impact on the other).  The issue of 
entitlement to an increased rating for TMJ dysfunction will, 
therefore, also be addressed in the remand portion of the 
decision.

During the January 1995 hearing the veteran also raised the 
issue of entitlement to service connection for headaches as 
secondary to the service-connected TMJ dysfunction.  This 
issue has not been adjudicated by the RO and is referred to 
the RO for appropriate action.  See Bruce v. West, 11 Vet. 
App. 405 (1998) (issues that are raised for the first time on 
appeal should be referred to the RO for appropriate action).

Subsequent to the initiation of the veteran's appeals, his 
case file was transferred to the RO in Boise, Idaho, because 
the veteran changed his residence to that area.



FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
hearing loss is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.

2.  The tinnitus that is currently documented cannot be 
dissociated from the tinnitus that was shown in service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hearing loss is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records, including those 
pertaining to his service in the Army Reserves, show that on 
entry on active duty in August 1973 he had no relevant 
abnormalities.  In January 1974 he incurred a dislocation of 
the right TMJ from being struck on the right side of the face 
with a closed fist.  The joint was reduced and immobilized 
for approximately one month, at which time he was shown to be 
doing well with little deviation of the jaw.

The records indicate that in February 1976 the veteran 
complained of having intermittent tinnitus for the previous 
three years, and an examination of the ears revealed no 
abnormalities.  

In April 1978 and November 1980 the veteran again reported 
having tinnitus.  His hearing was shown to be within normal 
limits on audiometric testing in March 1976, April 1978, 
November 1980, and January 1986.

In a January 1977 rating decision, service connection was 
granted for the residuals of dislocation of the jaw and a 
noncompensable rating was assigned.

A February 1990 private medical report shows that the veteran 
complained of TMJ pain, tinnitus, and dislocation of the jaw.  
Examination revealed crepitus in the right TMJ and maximum 
incisal opening of 48 millimeters, but no other 
abnormalities.

In conjunction with a May 1991 VA dental examination the 
veteran complained of dislocation of his jaw, malalignment of 
his teeth, daily pain radiating from his jaw to his ears, 
pain and stiffness in the neck with decreased range of 
motion, noise and ringing in his ears, headaches, clicking 
and grinding in his jaw joints, and hearing loss.  
Examination revealed that opening of the jaws was limited to 
35 millimeters due to pain, with 13 millimeters of lateral 
movement on the right and 12 millimeters on the left; 
clicking on the left side and grinding on the right; pain on 
palpation of the jaw muscles and the TMJ on the left; and 
worn facets.  His complaints were assessed as Eagle's 
syndrome, internal derangement of the left TMJ, crepitus of 
the right TMJ, and myofascial pain syndrome.

The report of a June 1991 VA medical examination indicates 
that the veteran was provided a night splint in 1976 due to 
bruxing, which he stopped using in 1980.  He complained of 
popping and pain a few times a month that was related to 
eating, locking of his jaw twice a year, and aching in his 
jaw following dental work.  The symptoms of pain, bruxing, 
and locking were assessed as TMJ dysfunction.

Based on this evidence, in a July 1991 rating decision the 
service-connected disorder was re-characterized as TMJ 
dysfunction, bilateral, residuals of dislocation of the jaw, 
and the disability rating was increased from zero to 
10 percent effective in October 1989.



An August 1992 private dental report shows that the veteran 
continued to complain of his dislocation and pain in the jaw 
and ringing in his ears, which had gotten worse.  He also 
stated that he had started getting headaches that radiated 
from the right side of his neck, and of being unable to 
rotate his head to the right.

VA treatment records indicate that in April 1992 the veteran 
complained of tinnitus, which was related to TMJ dislocation; 
crepitus in the TMJ; trigeminal nerve pain; and limitation of 
motion of the neck.  Examination revealed markedly decreased 
range of motion of the neck in all directions, which was 
attributed to Eagle's syndrome.  An X-ray study of the TMJs 
at that time showed suspected internal derangement on the 
right, and an X-ray study of the cervical spine revealed some 
degenerative changes at C5-C6 and C6-C7.  

In August 1992 the veteran again complained of pain in the 
right TMJ and pain and stiffness in the neck.  Examination 
revealed a 50 percent reduction in the range of motion of the 
neck and tenderness at the occipital insertion and trapezius 
muscles, which were assessed as torticollis secondary to 
Eagle's syndrome.

In an August 1992 statement the veteran reported an increase 
in the symptoms related to TMJ dysfunction, including 
frequent popping and cracking of the jaw and neck, headaches, 
and limited motion of the neck, all of which his physician 
had attributed to TMJ dysfunction.  He also reported 
receiving pain medication and physical therapy for his 
symptoms.

An August 1992 radiographic report shows that bilateral TMJ 
tomograms revealed a small spur projecting superiorly from 
the lateral aspect of the superior tip of the condyle on the 
left, and no abnormalities on the right.

The report of a January 1993 VA audiometric examination 
indicates that testing revealed puretone decibel thresholds 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
5
20
LEFT
10
5
5
10
10

Speech audiometry revealed speech recognition ability of 
100 percent in both ears.

The report of a January 1993 VA dental examination shows that 
the veteran complained of ringing in his ears with loud 
noise; stiffness and decreased range of motion of the neck; 
crepitus in the neck and jaw; pain in the jaw, neck and face, 
and occipital area of the head; and intermittent hearing 
loss.  Examination revealed range of movement of the jaw to 
an opening of 22 millimeters, which was limited due to pain; 
left lateral movement of three millimeters and right movement 
of four millimeters; tenderness in the muscles controlling 
the jaw and in the right TMJ; and worn facets.  His previous 
treatment was noted to include occlusal equilibration, 
orthodontia, occlusal splint therapy, and physical therapy.  
Examination revealed popping in both TMJs, and his symptoms 
were assessed as myofascial pain and malocclusion.

The report of a February 1993 VA medical examination 
indicates that the veteran ate regular food on a regular 
diet, and that his weight was stable.  He reported having 
been given a TMJ splint due to bruxing at night and physical 
therapy for his jaw and neck complaints, which had reduced 
his pain.  He also reported having had tinnitus, which had 
resolved, and his hearing was described as normal.  
Examination showed that his TMJ opening was to 
40 millimeters, which was described as normal; normal range 
of motion of the neck; and functional range of motion of the 
jaws with no clicking, crossbite, or pain.  The examiner 
provided a diagnosis of TMJ dysfunction, by history, with 
degenerative changes in the styloid process requiring the use 
of a TMJ splint with craniofacial and myofascial discomfort.  
The examiner also stated that there was insufficient clinical 
evidence to warrant a diagnosis of a neck disorder.



Private treatment records show that the veteran received 
orthodontic treatment for the alleviation of his malocclusion 
and TMJ symptoms from August 1992 through April 1993.

A September 1993 VA treatment record indicates that 
examination of the jaw revealed no joint pathology, and it 
was recommended that the veteran continue orthodontic 
treatment of the TMJ dysfunction.

In his November 1993 notice of disagreement the veteran 
stated that his TMJ symptoms had become unbearable in August 
1992, at which time he sought treatment from a dentist 
specializing in TMJ syndrome.  He said that the symptoms had 
resolved due to the treatment received from the specialist, 
including a TMJ splint and orthodontic braces, which had 
stabilized his jaw and corrected the malalignment.  He also 
stated that the TMJ specialist had told him that his 
displaced TMJs were pressing against his ear canals and 
causing his auditory problems, and that the malaligned TMJs 
were causing increased muscle tension in the muscles of the 
jaw and neck, causing the pain, stiffness, and decreased 
range of motion.

In a November 1993 report his private orthodontist stated 
that the limited opening and locking that the veteran had 
experienced was being alleviated by the orthodontic 
treatment, which was scheduled to continue until November 
1995.

A January 1994 VA treatment record indicates that the veteran 
reported a flare-up of TMJ symptoms, including trigeminal 
pain, pain that radiated from the jaw to the right scapular 
area, and limited motion of the neck.  He also complained of 
popping in the jaw, ear pain, and occasional deafness.  
Examination revealed that opening of the jaw was limited to 
two-fingers width, limited motion of the neck due to pain, 
and pain on palpation of the jaw muscles, which were 
attributed to the orthodontic work being done for the TMJ 
dysfunction.

In an October 1994 report the veteran's physical therapist 
stated that the veteran's TMJ pain had decreased with 
successful treatment of his myofascial release and neck 
exercises.  She stated that she had observed a direct 
relationship between patients with TMJ dysfunction and neck 
pain and dysfunction.  She also stated that TMJ dysfunction 
frequently caused hearing problems due to increased 
mandibular pressure on the acoustic nerve and middle ear.  
She further stated that patients with TMJ dysfunction usually 
also had a cervical spine dysfunction, as did the veteran, 
that was normally at the C1 and C2 vertebrae.

In a December 1994 report the veteran's private dentist, who 
was noted to specialize in dentofacial orthopedics and TMJ 
disorders, stated that in August 1992 the veteran had 
complained of dislocation of his right TMJ, clicking, and 
pain in the jaw, right ear, and right side of the neck.  
Following an examination the veteran's complaints were 
diagnosed as TMJ dislocation with associated myofascial pain 
dysfunction of the head, neck, and jaw.  He also stated that 
musculature dysfunction of the jaw spread into the neck, in 
that the anterior muscles of the neck are attached to the 
jaw, and that when the anterior muscles of the neck were 
stressed, the posterior muscles were activated to maintain 
the head's posture.  The result was pain in the neck due to 
muscle constriction.

The veteran's private dentist further stated that the TMJ was 
controlled by the fifth cranial nerve, which also innervated 
the Eustachian tube and the tympanic membrane, and that 
hyperactive nerve impulses in the trigeminal nerve affected 
the region of the ear.  He said that the hyper-muscle 
activity caused by TMJ dysfunction affected the fifth cranial 
nerve, including the Eustachian tube and tympanic membrane, 
and that patients with TMJ frequently complained of ear pain 
and ringing in the ears.  He further stated that it was well 
known clinically that TMJ dysfunction affected not only the 
TMJ, but also the head, neck, and ear structures.  The 
treatment of TMJ required, therefore, orthotic jaw splint 
therapy and physical therapy to the TMJ region.





During a January 1995 hearing the veteran testified that in 
the August 1992 exacerbation of his symptoms he had an 
increase in headaches; trigeminal nerve pain, which he 
described as a sharp, shooting pain into his head that 
occurred when his jaw popped or dislocated; an increase in 
tinnitus and hearing problems; and decreased motion of the 
neck.  He also testified that he continued to receive 
orthodontic treatment.  He reported having a constant dull 
ache in the back of his neck, the cervical spine, and the 
back of his head, with intermittent acute flare-ups.  He 
stated that his jaw periodically dislocated, which he reduced 
himself, and that he had decreased motion in his neck.  He 
also stated that he had stopped playing the trumpet due to 
the noise in his ears, and that he had intermittent tinnitus 
and loss of hearing, which his dentist attributed to the TMJ 
dysfunction.  He testified that the diagnosis of tinnitus had 
been made, but not hearing loss, because the hearing loss was 
intermittent.

In support of his claim the veteran submitted a number of 
medical treatises pertaining to TMJ dysfunction.  The 
treatises document a number of studies pertaining to 
idiosyncratic muscular response patterns to pain, TMJ as a 
chronic pain illness, the common signs and symptoms of 
patients with degenerative joint disease of the TMJ, the high 
rate of otolaryngology symptoms in patients with TMJ, the 
high rate of incidents of TMJ together with tinnitus, the 
interrelationship of head posture and occlusion, the 
interrelationship of TMJ and cervical spine dysfunction, and 
TMJ as the most common cause of head and neck pain.

In conjunction with a June 1995 VA dental examination, the 
veteran complained of pain in the right side of the face and 
neck, the ears, the ear canal, the back of the neck and head, 
and the shoulder, and tinnitus and joint noise.  He reported 
grinding his teeth at night, and was noted to be wearing 
orthodontic braces.  Examination revealed tenderness in the 
trapezius, preauricular area, external and internal pterygoid 
and masseter on the right side, the occipitalis muscle at the 
muscle line, and the temporal area.  No crepitus was noted on 
opening and closing the TMJs.  

The veteran could open his mouth to 30 millimeters on the 
initial examination, but with traction applied to the jaw was 
able to open the joint to 40 millimeters.  The examiner noted 
that at other times during the examination the veteran opened 
further without any difficulty.

The examiner provided the opinion that the TMJs were within 
normal limits, and attributed the veteran's complaints to 
myofascial pain dysfunction.  He also stated that the 
variable ability to open the mouth could be due to muscle 
spasm, or to unknown causes.  The examiner noted that all of 
the veteran's complaints were subjective, and that no 
objective abnormal findings were noted.

The veteran was also provided a VA examination in June 1995 
for the purpose of obtaining an opinion on the relationship, 
if any, between the service-connected TMJ dysfunction and the 
veteran's neck complaints.  During the examination he 
reported pain in the neck, the upper back, through the 
trapezius to the shoulder, and in the back of the neck into 
the head.  The examiner stated that his complaints were not 
consistent with cervical disc or nerve impingement.

Examination revealed limited motion of the neck due to stiff 
neck muscles, localized tender spots, normal reflexes and 
grip, full range of motion of the shoulders, and no signs of 
muscle atrophy.  The examiner referenced an X-ray study that 
was reported to reveal no evidence of bony abnormality in the 
cervical spine.  The examiner provided the opinion that the 
veteran's complaints pertaining to the neck were related to 
the TMJ dysfunction.  As the result of a June 1995 VA 
neurological examination, the examiner also provided the 
opinion that the referred pain in the trapezius area was due 
to the in-service injury and resulting TMJ dysfunction.

Based on this evidence, in an October 1995 rating decision 
the RO re-characterized the service-connected disorder as 
bilateral TMJ dysfunction, with limitation of motion, 
dislocation of jaw, and neck pain transference.  The service-
connected disorder continued to be rated as analogous to 
Diagnostic Code 9905 for limited motion of the TMJ, and the 
disability rating was continued at 10 percent.

VA treatment records show that in October 1995 the veteran 
complained of worsening pain in the right side of the neck 
that radiated to the right shoulder, right arm, and 4th and 
5th digits of the hand, and occasionally to the right eye.  
He also reported a history of dislocation of the right 
shoulder, with no known residuals.  The range of motion of 
the cervical spine was shown to be normal, with the exception 
of rotation, which caused an increase in right-sided 
symptoms.  There was decreased sensation in the arm, 
decreased deep tendon reflexes, and diffuse tenderness in the 
right paraspinal cervical muscles and the trapezius.  The 
physical therapist assessed the symptoms as disc bulge versus 
myofascial pain secondary to poor posture, or TMJ 
dysfunction.

A February 1996 VA treatment record indicates that the 
veteran reported the onset of neck pain and numbness and 
tingling down his right arm and to the 4th and 5th fingers in 
October 1995.  The treatment record references an X-ray study 
that revealed mild degenerative joint disease at C5-C6 and 
C6-C7, unchanged from June 1995.  The examiner noted the 
veteran's history of TMJ dysfunction, with good relief 
following the orthodontic treatment.  An electromyography 
(EMG) study revealed evidence of right subacute C7 
radiculopathy.

In conjunction with a November 1996 VA dental examination the 
veteran reported that the TMJ dysfunction caused popping, 
locking, neck pain, headaches, myofascial pain, buzzing in 
his ears, sharp pains in the TMJs, difficulty chewing, and 
limited jaw movement.  He also reported that the frequency 
and duration of the headaches and myofascial pain had 
remained the same.  Examination revealed that he could open 
his mouth to 34 millimeters, and move the jaw laterally to 
10 millimeters on either side.  No TMJ sounds were found on 
examination, and there was pain to palpation in the right TMJ 
and muscles.  The examiner noted that the veteran had 
completed a regimen of orthodontic treatment, which had 
resulted in the reasonable alignment of his bite.  The 
examiner also noted that the veteran had undergone an 
evaluation for cervical disc disease, which might have been 
related to the 1974 jaw injury.

In a December 1996 statement the veteran reported that his 
symptoms had varied for the previous three years as the 
result of the orthodontic treatment that he had received, and 
that the TMJ splint had alleviated the pain, popping, and 
headaches in his jaw.  He stated that the symptoms worsened 
when he was not wearing the splint.  He also stated that his 
symptoms had steadily improved over the last two years due to 
the treatment he had received.  He also stated, however, that 
the problems with his neck had gotten worse, including pain 
and numbness in the right arm and hand, limited motion of the 
neck, and crepitus in the neck.  He said that his physical 
therapist had told him that his neck and arm symptoms were 
due to the TMJ dysfunction.

A June 1997 VA treatment record shows that a computerized 
tomography (CT) scan demonstrated degenerative changes of the 
cervical spine at C5-C6 and C6-C7 involving the right lateral 
recess and neuroforamina.  There was also evidence of 
degenerative spurring on the left side at the C5-C6 level.  
The orthopedist found that the veteran's upper extremity 
symptoms, including discomfort throughout the dermatomal 
distribution and a compensatory muscle pattern involving the 
right trapezius and biceps, were consistent with the 
narrowing at C5-C6 and C6-C7, with a working diagnosis of 
radiculopathy at those levels.

In a February 1998 medical report that incorporated a review 
of the veteran's medical file, his VA orthopedist provided 
the opinion that the muscular dysfunction of the neck, 
referred to as myofascial pain syndrome, was related to the 
primary injury to the right TMJ.  In response to the 
veteran's request for an opinion on whether the cervical 
radiculopathy was related to the service-connected TMJ 
dysfunction, the orthopedist stated that she was unable to 
provide an opinion.

Criteria & Analysis
Hearing Loss

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

A well grounded claim is a plausible claim, meaning a claim 
that appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d at 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Epps, 126 F.3d at 1468.  A lay person is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  Therefore, if the determinant 
issue is one of medical etiology or a medical diagnosis, 
competent medical evidence is generally required to make the 
claim well grounded.  See Grottveit, 5 Vet. App. at 93.  

A lay person is, however, competent to provide evidence on 
the occurrence of observable symptoms during and following 
service.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997).  
If the claimed disability is manifested by observable 
symptoms, lay evidence may be adequate to show the incurrence 
of a disease or injury in service and continuing 
symptomatology since service.  Medical evidence is required, 
however, to show a relationship between the current medical 
diagnosis and the continuing symptomatology.  Sacks v. West, 
11 Vet. App. 314 (1998).

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
any further development of the claim.  Epps, 
126 F.3d at 1469.  VA may, however, dependent on the facts of 
the case, have a duty to notify him of the evidence needed to 
support his claim.  38 U.S.C.A. § 5103; see also Robinette v. 
Brown, 8 Vet. App. 69, 79 (1995).  

The veteran has not indicated the existence of any evidence 
that, if obtained, would make his claim well grounded.  VA 
has no further obligation, therefore, to notify him of the 
evidence needed to support his claim.  See McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  
The determination of whether the veteran has a ratable 
hearing loss is governed by 38 C.F.R. § 3.385, which states 
that hearing loss shall be considered a disability when the 
threshold level in any of the frequencies 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 
26 decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385.

The evidence shows that the veteran has complained of 
intermittent hearing loss, and that the hearing problems may 
be related to his service-connected TMJ dysfunction.  The 
audiometric testing in January 1993 indicated that his 
hearing was within normal limits at all relevant Hertz 
levels, and none of the evidence shows that he has a hearing 
loss disability as defined in 38 C.F.R. § 3.385.  The 
veteran's complaints of intermittent hearing loss are not 
sufficient to establish that he has a hearing loss disability 
that is subject to service connection.  The Board finds, 
therefore, that the claim for service connection is not 
supported by competent medical evidence showing a diagnosis 
of hearing loss linked to service, and that the claim is, 
therefore, not well grounded.  Epps, 126 F.3d at 1468.

Tinnitus

The Board concludes that the veteran's claim for service 
connection for tinnitus is well grounded because the evidence 
shows that it is plausible.  VA has a duty, therefore, to 
assist him in the development of facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a); see also Epps, 126 F.3d 
at 1464.  

The relevant evidence pertaining to the issue consists of the 
veteran's service medical records, VA and private treatment 
records, the reports of VA examinations in February 1993 and 
June 1995, and the veteran's statements and testimony.  The 
Board concludes that all relevant data have been obtained for 
determining the merits of the veteran's claim and that VA has 
fulfilled its obligation to assist him in the development of 
the facts of his case.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

The report of the veteran's entrance examination in August 
1973 does not show that tinnitus was noted on his entry on 
active duty and he is, therefore, entitled to the presumption 
of soundness on entering active duty.  38 C.F.R. § 3.304.  
The service medical records show that in January 1976 he 
complained of tinnitus of three years duration, and he 
continued to report having tinnitus in conjunction with 
exacerbations of TMJ dysfunction after service.  The medical 
evidence indicates that he has tinnitus, and that the 
tinnitus is related to the TMJ dysfunction, which is a 
residual of the in-service jaw injury.  The Board has 
determined, therefore, that the evidentiary record supports a 
grant of entitlement to service connection for tinnitus.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for hearing loss, the 
appeal is denied.

Entitlement to service connection for tinnitus is granted.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran contends that the degenerative disease of the 
cervical spine was caused by the blow to his jaw in January 
1974.  As an alternative, he claims that the degenerative 
disease was caused by the TMJ dysfunction, and that the 
disability rating for TMJ dysfunction should include all of 
the symptoms resulting from the cervical spine degenerative 
disease.

It is unclear from the evidence of record whether the 
degenerative disease of the cervical spine is etiologically 
related to the in-service jaw dislocation or the service-
connected TMJ dysfunction.  Although the orthopedist in 
February 1998 provided the opinion, based on a review of the 
medical evidence, that the myofascial pain syndrome is 
related to TMJ dysfunction, she was unable to provide an 
opinion on whether the degenerative disease was caused by the 
disorder.  She recommended that an opinion be obtained from a 
specialist in TMJ dysfunction.  In addition, it is not clear 
from the evidence of record whether the veteran continues to 
have any symptoms of myofascial pain syndrome, following the 
extensive orthodontic treatment that he received.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the issues of 
entitlement to an increased rating for bilateral TMJ 
dysfunction as a residual of jaw dislocation, with neck pain 
and limited motion, and service connection for degenerative 
disease of the cervical spine are REMANDED to the RO for the 
following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for TMJ 
dysfunction or a cervical spine disorder 
since March 1998.  After securing any 
necessary authorization or medical 
releases, the RO should obtain and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources whose 
records have not previously been secured.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.

2.  The veteran should be provided a VA 
medical examination by a specialist in 
dentofacial injuries for the purpose of 
determining the severity of the symptoms 
of TMJ dysfunction and obtaining an 
opinion on whether the cervical spine 
degenerative disease is related to the 
in-service jaw dislocation, or to the 
service-connected TMJ dysfunction.  The 
claims file and a separate copy of this 
decision /remand should be made available 
to and be reviewed by the examiner prior 
and pursuant to conduction and completion 
of the examination and the examination 
report must be annotated in this regard.  
The examination should include any 
diagnostic tests or studies, including X-
ray studies, that are deemed necessary 
for an accurate assessment.



The examiner should conduct a thorough 
orthopedic examination of the jaws and 
neck and provide a diagnosis of any 
pathology found.  In addition, the 
examiner should describe all of the 
symptoms attributed to the TMJ 
dysfunction, including the range of 
motion of the TMJs and the extent, if 
any, of myofascial pain.  

The examiner should provide an opinion on 
whether and to what extent the veteran's 
complaints pertaining to the neck are 
caused by myofascial pain syndrome, which 
has been shown to be related to the TMJ 
dysfunction.  The examiner should also 
provide an opinion, based on the 
available medical evidence and sound 
medical principles, on whether it is at 
least as likely as not that the cervical 
spine degenerative disease was caused by 
the in-service jaw dislocation or the TMJ 
dysfunction.  The examiner should provide 
the complete rationale for all opinions 
given.

3.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examination and opinions 
are responsive to and in complete 
compliance with the directives of this 
remand and, if they are not, the RO 
should take implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).


4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues of 
service connection for degenerative 
disease of the cervical spine and an 
increased rating for TMJ dysfunction with 
neck pain and limited motion.  In 
evaluating the TMJ dysfunction, 
consideration should be given to all of 
the symptoms related to the disorder, 
including any documented neck pain.  
Esteban v. Brown, 6 Vet. App. 259 (1994) 
(the veteran is entitled to independent 
ratings where the symptomatology is 
distinct and separate).  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, thc case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

